Citation Nr: 0930106	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1974 to February 
1975.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision in which the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
Veteran's claim of entitlement to TDIU compensation.

This case was previously before the Board in April 2006 when 
it was remanded for additional development.  The Board 
remanded this case again in August 2007 to afford the veteran 
a Travel Board hearing before a Veterans Law Judge.  The 
Veteran was notified of such a hearing scheduled for October 
24, 2007 via a notice letter dated September 24, 2007, but 
the Veteran failed to report.  The Veteran did not offer to 
show good cause for his failure to attend and did not request 
that another hearing be scheduled.  See 38 C.F.R. §§ 20.702, 
20.704 (2008).  As such, the Board will consider the request 
for a hearing to be withdrawn.  The case has now been 
returned to the Board for further appellate consideration.

In August 2003, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

As a final preliminary matter, the Board notes that 
statements made by the Veteran in the notice of disagreement, 
dated in June 2003, reflect his assertion that he is entitled 
to special monthly compensation due to the loss of use of his 
foot.  The RO has not yet adjudicated this issue, and it is 
not inextricably intertwined with the issue adjudicated on 
the merits, herein.  As such, it is not properly before the 
Board and is referred to the RO for appropriate action.

Most recently, the claim was previously before the Board in 
April 2008, wherein the Board remanded the Veteran's claim 
for additional development and due process considerations.  
The case was returned to the Board for appellate 
consideration.   


FINDING OF FACT

There has been no demonstration by competent and probative 
medical evidence of record that the Veteran's service-
connected disabilities, when evaluated in association with 
the Veteran's educational attainment and occupational 
experience, preclude all forms of substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
May 2006 and May 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim of  entitlement to TDIU.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, these letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the September 2003 
statement of the case (SOC) and the March 2007 and June 2009 
supplemental SOCs (SSOC) provide the Veteran with all of the 
diagnostic codes and applicable information for his service-
connected disabilities, including a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular ratings, but also to obtain all schedular ratings 
above the disability evaluation that the RO had assigned.  As 
such, the Board finds that the Veteran has not been 
prejudiced by the omission of the applicable diagnostic codes 
in his initial VCAA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claim.  

As previously indicated, VA opinion and clinical examination 
with respect to the issues on appeal have been obtained.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion and clinical examination obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file 
and the reported medical history considered by this examiner 
was consistent with that contained in the claims folder.  The 
examiner considered all of the pertinent evidence of record, 
to include service treatment records and VA treatment 
records, and the statements of the appellant, and provided a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  In addition, consideration 
of the Veteran's current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. 
§§ 4.1 and 4.2 (2008), and, where appropriate, clinical 
findings pertinent to the schedular criteria were obtained 
upon examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2008).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2008).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are post-
operative left foot pes planus, third degree, with claw toes, 
currently evaluated as 30 percent disabling; post-operative 
right foot pes planus, third degree, with claw toes and a 
history of osteomyelitis with amputation of the right great 
toe, currently evaluated as 40 percent disabling.  His 
combined service-connected disability rating is 60 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in 
August 2003, the Veteran reported that he was unemployed, and 
that he had last worked in grounds and janitorial maintenance 
in 2003, a position he had held since 2001.  The Veteran 
reported that he had not completed high school, but had 
received his GED.  

However, the Board finds that the Veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected right and left pes planus prevents him from 
working, the Board points out that the Veteran has not 
provided any objective medical evidence that the reason he is 
unable to perform employment duties is related to his 
service-connected right and left pes planus.  VA vocational 
rehabilitation records indicate that the Veteran completed VA 
vocational rehabilitation training in 2004, and obtained 
successful employment as a mail clerk, with positive 
performance reviews.  Likewise, a more recent, August 2006 VA 
examination report states that the Veteran was employed as a 
parking lot attendant at the VA hospital, albeit part-time.  
Furthermore, the Board points out that the evidence 
demonstrates that the Veteran remains fully capable of 
performing his activities of daily living.

Moreover, on VA examination in August 2006, the examiner 
characterized the Veteran's pes planus as moderate and found 
that it was not so severe as to preclude the Veteran from 
obtaining or maintaining gainful employment.  Similarly, the 
Board notes that the Veteran has not received any outpatient 
treatment or hospitalizations for his service-connected 
disabilities since that time.  As such, there is no evidence 
that he has been rendered unable to obtain or maintain 
substantially gainful employment, consistent with his 
education and occupational experience, due to his service-
connected disorders.  In conclusion, for the reasons and 
bases discussed, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to a TDIU, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


